Exhibit 10.2

LETTER AGREEMENT

January 27, 2016

Re: TMFS Holdings, Inc. Phantom Equity Agreement

Dear John:

As you know, TMFS Holdings, Inc. (the “Company”), Kansas City 727 Acquisition
LLC (“727 LLC”), Financial Engines, Inc. (“Purchaser”) and certain other parties
are entered into an Agreement and Plan of Mergers, dated as of the date hereof
(the “Merger Agreement”). Concurrently with the Merger Agreement you entered
into a letter agreement (the “PEP Letter Agreement”) which memorialized your
agreement concerning certain modifications to the TMFS Holdings, Inc. Phantom
Equity Agreement, dated as of November 26, 2013, by and among the Company, 727
LLC and you (the “Phantom Equity Agreement”) that will take place on the day
prior to the consummation of the transactions contemplated by the Merger
Agreement (the “Closing”). Pursuant to the PEP Letter Agreement, the parties
thereto agreed to amend the term “Liquidity Payment” under the Phantom Equity
Agreement and to provide for the form of payment. Unless otherwise defined in
this letter agreement, capitalized terms used herein shall have the meanings
assigned to them in the PEP Letter Agreement.

You and the undersigned agree that notwithstanding the terms or provisions of
the Phantom Equity Plan, the Merger Agreement or the PEP Letter Agreement, the
Company Obligation to pay the Liquidity Payment shall be satisfied at the times
and pursuant to the conditions of the Merger Agreement by payment from 727 LLC
to you of an amount of cash equal to (1) the cash portion of the Liquidity
Payment, plus (2) an amount of cash equal to the value of the Purchaser Common
Stock portion of the Liquidity Payment, and less (3) any applicable
withholdings. Each share of Purchaser Common Stock shall have the value equal to
the closing sales price of Purchaser Common Stock on The NASDAQ Stock Market on
the Closing Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Letter Agreement,
or caused this Letter Agreement to be duly executed on their behalf, as of the
day and year first above written.

 

FINANCIAL ENGINES, INC. By:  

/s/ Lawrence M. Raffone

Name:   Lawrence M. Raffone Title:   President and CEO

 

JOHN BUNCH /s/ John Bunch

 

[Signature Page to Letter Agreement]